DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 12/21/2021 has been entered.  Claims 1, 12 and 18 have been amended, claim 15 has been canceled and new claim 21 has been added.  Claims 1-14 and 16-21 remain.  The objections of claims 18-20 are withdrawn based on Applicant’s amendment to claim 18.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was discussed in a telephone interview with Andrew D. Wright (Attorney Reg. No. 58,267) on 02/22/2022. 
The application has been amended as follows:
(Previously Presented) A computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a first controller device to cause the first controller device to: 	
	build a first local flow table that stores flow information regarding endpoint devices in a same OpenFlow domain as the first controller device, wherein the flow information stored within first local flow table includes a mask of each of the endpoint 
	use the first local flow table to identify how to handle a packet received from an originating endpoint device of the endpoint devices in the same OpenFlow domain as the first controller device; 
	route the packet to an edge device within the same OpenFlow domain as the first controller device, wherein the edge device outputs capability flags indicating its mode of operation; 
	output the first local flow table to a second controller device residing in a different OpenFlow domain than the first controller device; 
	receive a second local flow table from the second controller device, wherein the second local flow table stores flow information regarding endpoint devices in a same OpenFlow domain as the second controller device; and 
	update the first local flow table based on receiving the second local flow table.

2.	(Previously presented) The computer program product of claim 1, wherein the program instructions further cause the first controller device to periodically communicate with the second controller device to synchronize the first local flow table of the first controller device with the second local flow table of the second controller device.

3.	(Previously presented) The computer program product of claim 2, wherein periodically communicating with the second controller device comprises: 
	receiving a hash value of the second local flow table from the second controller device; and 


(Original) The computer program product of claim 3, wherein the program instructions further cause the first controller device to: 
	update the first local flow table based on receiving an updated second local flow table; and 
	output a hash value of the updated first local flow table to the second controller device.

5. 	(Original) The computer program product of claim 2, wherein the periodically communicating with the second controller device comprises periodically outputting a hash value of the local flow table currently stored by the first controller device to the second controller device.

6. 	(Original) The computer program product of claim 1, wherein the first local flow table is output and the second local flow table is received via a virtual private network (VPN).

7. 	(Previously presented) The computer program product of claim 1, wherein the building the first local flow table comprises receiving information from the switches of the endpoint devices in the same OpenFlow domain as the first controller device.

8. 	(Previously presented) The computer program product of claim 7, wherein the flow information stored within first local flow table comprises one or more of the group 

9. 	(Original) The computer program product of claim 2, wherein the communication between the first controller device and the second controller device is performed directly via a controller channel.

10. 	(Original) The computer program product of claim 2, wherein the communication between the first controller device and the second controller device is performed indirectly via respective edge devices of the OpenFlow domain of the first controller device and the OpenFlow domain of the second controller device.

11. 	(Previously presented) The computer program product of claim 10, wherein the packet is destined for a destination endpoint device in the same OpenFlow domain as the originating endpoint device.

12. 	(Previously Presented) The computer program product of claim 11, wherein the edge device in an OpenFlow switch within the same OpenFlow domain as the first controller device.

13. 	(Previously presented) The computer program product of claim 12, wherein: 
	the originating endpoint device and the destination endpoint device are connected to the switch, and 


14. 	(Previously presented) The computer program product of claim 10, wherein the packet is destined for a destination endpoint device in the different OpenFlow domain.

15. 	(Canceled)

16. 	(Currently Amended) The computer program product of claim [[15]] 14, wherein the edge device transmits the packet towards the destination endpoint device.

17. 	(Previously presented) The computer program product of claim 16, wherein the edge device performs encryption and decryption functions on behalf of the first controller.

18. 	(Previously Presented) A computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a first controller device to cause the first controller device to: 
	build a first local flow table that stores flow information regarding endpoint devices in a same OpenFlow domain as the first controller device; 
	use the first local flow table to identify how to handle a packet received from an originating endpoint device of the endpoint devices in the same OpenFlow domain as the first controller device, wherein the packet is destined for a destination endpoint device in a different OpenFlow domain; 

	receive a second local flow table from the second controller device, wherein the second local flow table stores flow information regarding endpoint devices in a same OpenFlow domain as the second controller device; 
	update the first local flow table based on receiving the second local flow table; 	periodically communicate with the second controller device to synchronize the first local flow table of the first controller device with the second local flow table of the second controller device, wherein the periodic communication between the first controller device and the second controller device is performed indirectly via respective edge devices of the OpenFlow domain of the first controller device and the OpenFlow domain of the second controller device; and 
	route the packet to an edge device of the edge devices of the OpenFlow domain of the first controller device, wherein: 
		the edge device transmits the packet towards the destination endpoint device, 
		the edge device performs encryption and decryption functions on behalf of the first controller, and 
		the edge device outputs capability flags indicating its mode of operation.

19. 	(Previously presented) The computer program product of claim 18, wherein the program instructions further cause the first controller device to discover the edge device based on a capability flag indicating the mode of operation for the edge device.

20. 	(Previously presented) The computer program product of claim 19, wherein:

	the first local flow table identifies a culmination of flows between the endpoint devices and the switches in the same OpenFlow domain as the first controller device.

21. 	(Previously presented) The computer program product of claim 17, wherein the program instructions further cause the first controller device to join a virtual private network (VPN) established for controllers associated with a trusted group of OpenFlow domains.

Allowable Subject Matter
Claims 1-14 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s invention is drawn to a computer program product for interconnecting multiple separate OpenFlow domains.
Applicant’s independent claim 1 recites, inter alia, a computer program product as defined in the specification (see paragraph [0071] of Applicant’s specification as filed) including “use the first local flow table to identify how to handle a packet received from an originating endpoint device of the endpoint devices in the same OpenFlow domain as the first controller device; route the packet to an edge device within the same OpenFlow domain as the first controller device, wherein the edge device outputs capability flags indicating its mode of operation.”  With the quoted limitations, Applicant’s independent claim 1 as a whole comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record.
Independent claim 18, containing similar limitations, is allowed for the same reasons as set forth above.  Accordingly, Applicant’s claims 1-14 and 16-21 (renumbered as claims 1-20) .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho, can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413